DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 1 recites “An input system comprising: 
an instruction device; 
a detection device which, in operation, detects an instruction position of the instruction device; 
a display device provided separately from the detection device, wherein the display device, in operation, displays an image of a space;”.
The input system of claim 1 has “an instruction device;“, “a detection device” and 
“a display device”.
Claim 1 further recites “a processor; and 
a memory storing instructions, which when executed by the processor, cause the processor to: 
set ……., and
control …..:.
Each of “instruction device”, “detection device”, “display device’ has a processor and memory. 
Claim 1 line 9 recites “a processor” is unclear refers to processor of which device?
Claim 1 line 10 recites “a memory storing instructions, which when executed by the processor, cause the processor to:” is unclear refers to memory in which device?. 
Therefore, the structure relationship of claim 1 is incomplete. 

Claim 12 recites “An input method in an input system including an instruction device, a detection device that detects an instruction position of the instruction device, a display device that is provided separately from the detection device and that displays an image of a space, and a position detector that detects, in the space, a line-of-sight position in a line-of- sight of the position detector, the input method comprising:”.
Claim 1 line 6 recites “setting, by one or more processors ….”
“one or more processors” are unclear refers to processor or processors on which device/devices? 
Each of “instruction device”, “detection device”, “display device’ has processor/processors.
Claim 1 line 10 recites “controlling, by one or more processors ….”
Claim 1 line 10 “one or more processors” are unclear refers to processor or processors on which device/devices? 
Each of “instruction device”, “detection device”, “display device’ has processor/processors.
Claims 2 – 11, 13 – 20 have same issue because of claim dependency. 

Claims 3, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 7 recites “a line-of-sight position”. 
	Claim 3 depends on claim 1. 
	Claim 3 line 2 recites “a line-of-sight position”.
Claim 3 line 3 recites “a line-of-sight position”.
	Claim 3 line 2 and line 3 “a line-of-sight position” are unclear refers back to claim 1 line 7 or different “line-of-sight position”.
	Therefore, claim boundary is unclear. 
	Claim 14 has same issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 12, 13, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Patent Publication 20180025248 A1, Assignee: Samsung, Filed: 2/12/2015) in view of Yoichi et al. (JP 2013125487A).
Regarding claim 1, Shan discloses “An input system comprising: 
an instruction device; (Fig 1D, [0003] “the tip of the writing tool“ [0053] [0056])
a detection device (Fig 1D, [0093] “an intelligent device traces a writing focus detected in real-time, shoots a local writing area, and obtains local handwriting. After overall handwriting is obtained by combining the local handwriting, the intelligent device recognizes handwriting of a user according to the overall handwriting. Since retrieved handwriting is the handwriting of the user already written on a writing surface and thus is irrelevant to pen-up and pen-down movements of the user, the problem that handwriting retrieving according to the moving trajectory of the tip of a writing tool is inaccurate can be avoided, and the accuracy of recognizing the handwriting of the user increases.” [0098] [0117] [0454]) which, in operation, detects an instruction position of the instruction device; 
a display device (Fig. 1B, [0091] “head wearable devices“ [0119] “a wearable device, such as a smart bracelet or a smart watch”  [0103] “The handwriting recognizing trigger instruction may be generated via various manners when the user starts to write. For example, the handwriting recognizing trigger instruction may be generated by using at least one of: a voice, a button, a gesture, a human-computer interaction interface (e.g., augmented reality), and an external controller (e.g., a device with a remote control function, such as a cellular phone, associated with the intelligent device).”) provided separately from the detection device, wherein the display device, in operation, displays an image of a space; ([0119]) 
a position detector ([0511] “an infrared sensor”) which, in operation, detects, in the space, a line-of-sight position in a line-of-sight of the position detector; ([0107] [0225]) and 
a processor; ([0447] “one processor 910” [0448]) and 
a memory ([0447] “a memory 940” [0448]) storing instructions, which when executed by the processor, cause the processor to: 
control the display device to display the instruction position of the instruction device in the instruction target area and on the image of the space.  (Fig. 2A, [0198] “For example, after an image frame of the local writing area is captured, the intelligent device may determine the shape and position of the tip of the writing tool in the captured image frame according to the shape of the tip of the writing tool registered in advance, and remove the writing tool from the captured image frame. The intelligent device may remove the user's hand from the captured image frame according to a user's gripping posture and a shape of the hand when gripping the writing tool.“ [0194] – [0197] [0140] – [0145] [0384])
Shan does not disclose “set, in the space, an instruction target area including a reference position of the instruction device, based on the line-of-sight position detected by the position detector at a time of reception of a predetermined operation by the instruction device”, 
Yoichi discloses “set, in the space, an instruction target area including a reference position of the instruction device, (Fig. 1b, [0023] – [0029]) based on the line-of-sight position detected by the position detector at a time of reception of a predetermined operation by the instruction device”, (Figs. 3, 4, 5, 6, 7, 8, 9, 10, [0048] – [0053])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate device by Yoichi into device of Shan.  The suggestion/motivation would have been to improve efficiency. (Yoichi: [0027])
Regarding claims 2, 13, Shan and Yoichi disclose “wherein: the instruction target area is settable for each of a plurality of objects in the space or for each of a plurality of object surfaces in the space”.  (Yoichi Figs. 3, 4, 5, 6, 7, 8, 9, 10, [0048] – [0053])
Regarding claims 5, 16, Shan and Yoichi disclose wherein: the space is a virtual reality space, (Shan [0103] [0221] [0304]) 
and, when the instruction target area is set, the processor displays an image of the virtual reality space after switching a point of view so that the instruction target area comes to a front of a display area displayed the display device.  (Shan [0103] [0221] [0304]) 
Regarding claims 6, 17,  Shan and Yoichi disclose “wherein: the instruction device or the detection device sequentially outputs an amount of movement of the instruction device in response to reception of the predetermined operation, (Shan [0004] [0093] – [0097]) and the instructions, when executed by the processor, cause the processor to convert the amount of movement of the instruction device according to a predetermined conversion rule and sequentially add the amount of movement obtained after conversion to a coordinate value of the reference position to calculate the instruction position in the space”. (Shan [0093] [0410])  
Regarding claim 12, claim 12 is rejected for same reason as claim 1. 

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Patent Publication 20180025248 A1, Assignee: Samsung, Filed: 2/12/2015) in view of Yoichi et al. (JP 2013125487A) in view of Miyata et al. (U.S. Patent Publication 20110032274 A1).
Regarding claims 3, 14,  Shan and Yoichi do not disclose “wherein, in response to determining that a line-of-sight position detected by the position detector at a first time and a line-of-sight position detected by the position detector at a second time are on a same object or on a same object surface, the processor sets the instruction target area based on the line-of-sight position detected by the position detector 18at the second time that is same as the instruction target area set based on the line-of-sight position detected by the position detector at the first time”.
Miyata discloses  “wherein, in response to determining that a line-of-sight position detected by the position detector at a first time and a line-of-sight position detected by the position detector at a second time are on a same object or on a same object surface, the processor sets the instruction target area based on the line-of-sight position detected by the position detector 18at the second time that is same as the instruction target area set based on the line-of-sight position detected by the position detector at the first time”. ([0042] – [0046]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate line-of-sight position by Miyata into device of Shan and Yoichi.  The suggestion/motivation would have been to provide user’s convenience. (Miyata: [0043])
  
Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Patent Publication 20180025248 A1, Assignee: Samsung, Filed: 2/12/2015) in view of Yoichi et al. (JP 2013125487A) in view of Yamanaka et al. (U.S. Patent Publication 20210281733 A1).
Regarding claims 4, 15,  Shan and Yoichi do not disclose “wherein, in response to determining that a line-of-sight position detected by the position detector at a first time and a line-of-sight position detected by the position detector at a second time are on different objects or on different object surfaces, the processor sets the instruction target area based on the line-of-sight position detected by the position detector at the second time that is different from the instruction target area set based on the line-of- sight position detected by the position detector at the first time”.  
Yamanaka discloses “wherein, in response to determining that a line-of-sight position detected by the position detector at a first time and a line-of-sight position detected by the position detector at a second time are on different objects or on different object surfaces, the processor sets the instruction target area based on the line-of-sight position detected by the position detector at the second time that is different from the instruction target area set based on the line-of- sight position detected by the position detector at the first time”.  ([0077] – [0081]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate line-of-sight position by Yamanaka into device of Shan and Yoichi.  The suggestion/motivation would have been to provide user’s convenience. (Yamanaka: [0078])
  
Alternately, claims 1, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Patent Publication 20180025248 A1, Assignee: Samsung, Filed: 2/12/2015) in view of Nakagawa et al. (U.S. Patent Publication 20210181854 A1).
Regarding claim 1, Shan discloses “An input system comprising: 
an instruction device; (Fig 1D, [0003] “the tip of the writing tool“ [0053] [0056])
a detection device (Fig 1D, [0093] “an intelligent device traces a writing focus detected in real-time, shoots a local writing area, and obtains local handwriting. After overall handwriting is obtained by combining the local handwriting, the intelligent device recognizes handwriting of a user according to the overall handwriting. Since retrieved handwriting is the handwriting of the user already written on a writing surface and thus is irrelevant to pen-up and pen-down movements of the user, the problem that handwriting retrieving according to the moving trajectory of the tip of a writing tool is inaccurate can be avoided, and the accuracy of recognizing the handwriting of the user increases.” [0098] [0117] [0454]) which, in operation, detects an instruction position of the instruction device; 
a display device (Fig. 1B, [0091] “head wearable devices “ [0119] “a wearable device, such as a smart bracelet or a smart watch”  [0103] “The handwriting recognizing trigger instruction may be generated via various manners when the user starts to write. For example, the handwriting recognizing trigger instruction may be generated by using at least one of: a voice, a button, a gesture, a human-computer interaction interface (e.g., augmented reality), and an external controller (e.g., a device with a remote control function, such as a cellular phone, associated with the intelligent device).”) provided separately from the detection device, wherein the display device, in operation, displays an image of a space; ([0119]) 
a position detector ([0511] “an infrared sensor”) which, in operation, detects, in the space, a line-of-sight position in a line-of-sight of the position detector; ([0107] [0225]) and 
a processor; ([0447] “one processor 910” [0448]) and 
a memory ([0447] “a memory 940” [0448]) storing instructions, which when executed by the processor, cause the processor to: 
control the display device to display the instruction position of the instruction device in the instruction target area and on the image of the space.  (Fig. 2A, [0198] “For example, after an image frame of the local writing area is captured, the intelligent device may determine the shape and position of the tip of the writing tool in the captured image frame according to the shape of the tip of the writing tool registered in advance, and remove the writing tool from the captured image frame. The intelligent device may remove the user's hand from the captured image frame according to a user's gripping posture and a shape of the hand when gripping the writing tool.“ [0194] – [0197])
Shan does not disclose “set, in the space, an instruction target area including a reference position of the instruction device, based on the line-of-sight position detected by the position detector at a time of reception of a predetermined operation by the instruction device”, 
Nakagawa discloses “set, in the space, an instruction target area including a reference position of the instruction device, based on the line-of-sight position detected by the position detector at a time of reception of a predetermined operation by the instruction device”, (Figs. 3, 4, 5, 6, 7, 8, 9, 10, 11 [0044] – [0052] [0055] – [0064])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate device by Nakagawa into device of Shan.  The suggestion/motivation would have been to improve efficiency. (Nakagawa: [0027])
Regarding claim 12, claim 12 is rejected for same reason as claim 1. 

Allowable Subject Matter
Claims 7 – 11, 18 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Us 20200387294 A1 disclose line of sight position on different object on [0022].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693